In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00273-CV
     ___________________________

  IN THE INTEREST OF S.B., A CHILD



  On Appeal from the 393rd District Court
          Denton County, Texas
       Trial Court No. 21-0938-393


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

      Appellant C.M. (Mother) attempts to appeal from the trial court’s May 21, 2021

order adjudicating appellee M.B. (Father) to be the biological father of S.B. (Sam),

appointing Father as Sam’s sole managing conservator, appointing Mother as Sam’s

possessory conservator, and requiring Mother to pay Father monthly child support.

Because Mother filed a request to set aside this order on June 2, 2021, her notice of

appeal was due no later than August 19, 2021. See Tex. R. App. P. 26.1(a). Mother

filed her notice of appeal on September 2, 2021—fourteen days after the appellate

deadline.

      We notified the parties of our concern that we lack jurisdiction over Mother’s

appeal because the notice of appeal appeared untimely. And we gave Mother the

opportunity to respond and provide a reasonable explanation. See Tex. R. App.

P. 10.5(b), 26.3, 42.3(a), 44.3. Mother did not respond.

      The deadline for filing a notice of appeal is jurisdictional; without a timely filed

notice of appeal or a timely filed extension request, we must dismiss the appeal. See

Tex. R. App. P. 25.1(b), 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997). A motion for extension of time is necessarily implied when, as here, an

appellant acting in good faith files a notice of appeal beyond the time allowed by

Rule 26.1 but within the fifteen-day period in which the appellant would be entitled to

move to extend the filing deadline under Rule 26.3. See Verburgt, 959 S.W.2d at 617.

But even when an extension motion is implied, the appellant still must reasonably

                                           2
explain the need for an extension. See Jones v. City of Hous., 976 S.W.2d 676, 677 (Tex.

1998). Because Mother did not do so, we dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f); Chilkewitz v. Winter, 25 S.W.3d 382, 383 (Tex.

App.—Fort Worth 2000, no pet.) (per curiam).


                                                      /s/ Brian Walker

                                                      Brian Walker
                                                      Justice

Delivered: October 21, 2021




                                           3